IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                           No. 01-10689
                                         Summary Calendar


HUMBERTO TELLEZ,

                                                                                        Plaintiff-Appellant,

                                                 versus

WAYNE SCOTT, Director; LESLIE WOODS;
TIMOTHY REVELLE; DENISE MCCARTY; VICKIE HOWARD;
TERRI EASON; ARTHUR ENNS; ROGER EASON; ALEXANDER
M. KALMANOV; HARRY EDWARDS, Unit Health Administrator;
UNKNOWN DOCTOR,

                                                                                     Defendants-Appellees.

                         ---------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Northern District of Texas
                                      USDC No. 7:00-CV-89-R
                        ----------------------------------------------------------
                                             June 26, 2002

Before JOLLY, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

       Humberto Tellez (Tellez), Texas prisoner #752637, proceeding pro se and in

forma pauperis under 42 U.S.C. § 1983, appeals the district court’s

April 17,        2001,     order       denying        his     motion        for      appointment         of

counsel.      Tellez argues that he is not qualified to represent himself; that he has vision and other


       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
medical problems; that he must rely on other inmates for legal counsel; that he does not have access

to a telephone, telephone book, typewriter, stapler, or means to investigate and question witnesses;

and that he is currently taking “psychiatric medication.” Tellez also moves this court for appointment

of counsel.

       An interlocutory order denying the appointment of counsel in a 42 U.S.C. § 1983 case is

immediately appealable. Robbins v. Maggio, 750 F.2d 405, 409-13 (5th Cir. 1985). A trial court is

not required to appoint counsel for an indigent plaintiff in a civil rights act ion unless there are

exceptional circumstances. Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982). We will

overturn a decision regarding appointment of counsel only if the appellant shows a “clear abuse of

discretion.” Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).

       Tellez has not shown that the issues in his case are complex, that he is incapable of adequately

presenting his case, or that exceptional circumstances require the appointment of counsel. He thus

has not shown that the district court’s order denying appointed counsel was a clear abuse of

discretion. Cupit, 835 F.2d at 86. The district court’s denial of Tellez’s motion for appointment of

counsel is therefore AFFIRMED, and his motion for appointment of counsel to this court is

DENIED.

       AFFIRMED; MOTION DENIED.